Beck, J.
This is an action for a divorce. A decree was rendered granting the relief prayed for in the petition, and defendant appealed to this court. The grounds for the divorce'alleged in the petition are habitual intoxication after marriage, and inhuman treatment endangering plaintiff’s life. The cause was tried to the court without a jury.
The abstract fails to show that it contains all the evidence, and that the evidence was reduced to writing under -Code, § 2742. If defendant, under the decisions of this court, be entitled to a trial de novo here, he can only have it upon all the evidence, taken as prescribed by the section cited, and properly certified, which must appear in the abstract; Having failed to comply with these requirements he cannot have a trial de novo in this court.
We cannot review the decision of the court below as in ordinary actions, for the reason that no errors are assigned. The judgment of the Circuit Court must be
Affirmed.